Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

1.	This office correspondence is response to the applicant's after response filed on 07/11/2022.


Allowable Subject Matter


2.	Claims 1-5, and 7-18 are allowed. The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 07/11/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
3.	The totality of each element and/or step in claims 1-5, and 7-18 are not alluded to in the combined art of Sampas, and Brudereek. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 1. More specifically, the combination of Sampas, and Brudereek does not teach or suggest " biometric samples of the plurality of users, respectively, and comprises a first biometric matching information of a first user among the plurality of users that is derived from a first biometric sample corresponding to the first user among the biometric samples; storing, by the server computer, the in an obscured format; identifying, by the server computer, that one of the plurality of user devices operated by one of the plurality of users is proximate to , wherein the access device is configured to obtain a second biometric matching information orresponding to a second biometric sample f the one of the plurality of users; performing a comparison of the second biometric matching information in an obscured format with the plurality of biometric matching information stored in the obscured format, to obtain a match result, wherein the performing the comparison further comprises performing the comparison without decrypting the plurality of biometric matching information and the second biometric matching information" as recited in claim 1. Accordingly, all the independent claims are allowable over the combination of Sampas, and Brudereek. So, all the dependent claims are allowable by virtue of their dependency upon the independent claims and also due to additional limitations recited in these claims. Therefore, for the foregoing reasons, examiner withdraws of the rejection of claims 1-5, and 7-18.
4.	However, the prior art of record fails to teach or suggest the above mentioned portions of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims.
5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

6.	Claims 1-5, and 7-18are patentable.
7.	Claim 6 is cancelled. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436